Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 04/26/21.

The application has been amended as follows: 

(Currently Amended) A vacuum cleaner or extractor 
an air flow path extending from a dirty air inlet to a clean air outlet;
an air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, an openable first end, a longitudinally spaced apart second end having a second end wall and wherein the air treatment chamber air outlet is provided at the second end and comprises a solid portion facing the air treatment chamber air inlet and extending inwardly from the second end wall and the porous member that extends inwardly from the solid portion; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 

a handle that is drivingly connected to the cleaning member by a driving linkage and part of the driving linkage extends through [[the]] an opening in the second end whereby the cleaning member is longitudinally translatable through at least a portion of the chamber,
wherein the cleaning member is moveable from an operating position in which the cleaning member is positioned radially outwardly of the solid portion of the air treatment chamber air outlet such that at least a substantial majority of the cleaning member does not overlie the porous member, and the vacuum cleaner or extractor is used to clean a surface and a cleaned position in which the cleaning member is translated longitudinally away from the second end. 
(Cancelled)
(Currently Amended) The vacuum cleaner or extractor 1 wherein in the cleaned position, at least a portion of the cleaning member is exterior of the air treatment chamber.
(Currently Amended) The vacuum cleaner or extractor the operating position in which the cleaning member abuts the second end wall and a cleaned position in which the cleaning member is translated longitudinally away from the second end.
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor cleaning member being longitudinally translated 
(Currently Amended) The vacuum cleaner or extractor cleaning member being longitudinally translatable through the chamber.
(Currently Amended) The vacuum cleaner or extractor cleaning
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor cleaning member is longitudinally translated through the chamber.
(Currently Amended) The vacuum cleaner or extractor cleaning member operably engages the lock to move the lock from the locked position to the open position as the cleaning member is longitudinally translated through the chamber.
(Currently Amended) The vacuum cleaner or extractor 
(Currently Amended) The vacuum cleaner or extractor 
(New) A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
an air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, an openable first end, a longitudinally spaced apart second end and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; 
a handle that is drivingly connected to the moveable member by a driving linkage whereby the moveable member is longitudinally translatable through at least a portion of the chamber; and, 
an openable lock operable between a locked position in which the first end is secured in a closed position and an open position in which the first end is moveable to an open position and the lock is moveable from the locked position to the open position when the moveable member is longitudinally translated.
(New) The vacuum cleaner or extractor of claim 17 wherein the driving linkage operably engages the lock to move the lock from the locked position to the open position as the moveable member is longitudinally translated through the chamber.
(New) The vacuum cleaner or extractor of claim 18 wherein the driving linkage comprises a longitudinally extending drive rod.
(New) The vacuum cleaner or extractor of claim 17 wherein the driving linkage operably engages the first end to open the first end as the moveable member is longitudinally translated through the chamber.
(New) The vacuum cleaner or extractor of claim 17 wherein the moveable member operably engages the lock to move the lock from the locked position to the open position as the moveable member is longitudinally translated through the chamber.

Drawings
The drawings were received on 3/2/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3-16 depend on claim 1; and hence are also allowed.
The prior art of record fails to disclose or suggest a motivation for an openable lock operable between a locked position in which the first end is secured in a closed position and an open position in which the first end is moveable to an open position and the lock is moveable from the locked position to the open position when the moveable member is longitudinally translated (claim 17) in combination with the other recited structural limitations.  Claims 18-21 depend on claim 17; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773